

116 HR 1260 IH: To amend the Internal Revenue Code of 1986 to extend the charitable deduction to all taxpayers regardless of whether a taxpayer itemizes deductions in order to encourage and increase charitable giving.
U.S. House of Representatives
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1260IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2019Mr. Danny K. Davis of Illinois introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend the charitable deduction to all taxpayers
			 regardless of whether a taxpayer itemizes deductions in order to encourage
			 and increase charitable giving.
	
		1.Universal deduction for charitable giving
 (a)In generalSection 62(a) of the Internal Revenue Code of 1986 is amended by inserting after paragraph (21) the following new paragraph:
				
 (22)Charitable contributionsThe deduction allowed by section 170 (reduced by the portion thereof disallowed under section 68).. (b)Application of overall limitation on itemized deductionsSection 68 of such Code is amended by adding at the end the following new subsection:
				
					(g)Application to deduction for charitable contributions
 (1)In generalFor purposes of this section, the deduction allowed by section 170 shall be treated as an itemized deduction.
 (2)Application of limitation to above-the-line deductionFor purposes of section 62(a)(22), the portion of the deduction allowed by section 170 for any taxable year which is disallowed under this section is the portion bearing the same ratio as—
 (A)the amount of the reduction under subsection (a) for such taxable year, bears to (B)the amount of the itemized deductions otherwise allowable for such taxable year..
 (c)Conforming amendmentSection 170(b)(1)(H) of such Code is amended by inserting this section and after computed without regard to. (d)Effective date (1)In generalThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
 (2)Cross referenceFor suspension of the application of section 68 of the Internal Revenue Code of 1986 (including the amendments to such section made by subsection (b)), see section 68(f) of such Code.
				